KENNETH J. BUKOWSKI, Corporation Counsel Brown County
You request my opinion as to who is authorized to establish policies and procedures to govern the provision of emergency medical services under the Emergency Medical Services Act, section 146.35, Stats.
It is my opinion that the coordinating physician, as defined in Wis. Admin. Code § H 21.02(4), has the exclusive authority to establish policies and procedures. If the policies and procedures are part of the emergency medical services programs plan, they are subject to the approval of the secretary of the Department of Health and Social Services.
Section 146.35(8) provides that the secretary of the Department of Health and Social Services may promulgate all rules necessary for the administration of the Emergency Medical Services Act. Pursuant to this authority, the secretary promulgated Wis. Admin. Code ch. H 21. A review of this chapter makes it clear that it is the coordinating physician who is authorized to establish the policies and procedures that control the providing of emergency medical services.
In Wis. Admin. Code § H 21.02(4) "coordinating physician" is defined as follows: "The licensed physician who will coordinate, direct and inspect continually and establish standard operating procedures, and oversee the conduct of emergency medical technicians-advanced (paramedics) in the county or municipality incorporated within the approved plan."
While this is not an explicit grant of authority to the coordinating physician, rules of statutory construction are applicable to the administrative code and one of the rules of statutory construction is that effect is to be given to every word or phrase. Kollasch v. Adamany, 104 Wis.2d 552,313 N.W.2d 47 (1981). *Page 160 
Additional authority is granted to the coordinating physician in Wis. Admin. Code § H 21.04(6), which sets forth one of the conditions for approval of emergency medical services plans:
    Assurance that at least 2 licensed emergency medical technicians-advanced (paramedics) be present whenever they function as emergency medical technicians-advanced (paramedics). A physician or a nurse designated by the coordinating physician or a physician's assistant designated by the coordinating physician may replace one of the emergency medical technicians-advanced (paramedics).
It can be inferred from this provision that the intent of the rules promulgated by the secretary is that the coordinating physician have the authority to establish policies and procedures.
Further, nowhere in Wis. Admin. Code ch. H 21 is there any language suggesting that anyone other than the coordinating physician has the power to establish policies and procedures for providing emergency medical services.
Practical considerations support this conclusion. Many of the procedures performed by emergency medical technicians-advanced are procedures that would be performed by a licensed physician if the physician were physically present. Section 146.35(1)(d) authorizes emergency medical technicians-advanced to administer intravenous solutions, perform gastric and endotrachial intubation and administer parenteral injections when "voice contact with or without a telemetered electrocardiogram is monitored by a licensed physician and direct communication is maintained, upon order of such physician . . . ."
Further, section 146.35(1)(e) authorizes emergency medical technicians-advanced to "[p]erform other emergency medical
procedures prescribed by rule by the department." The other procedures that emergency medical technicians-advanced are authorized by section 146.35(1) to perform are procedures that should be performed under standards established by a physician. Thus, it may be inferred that the secretary had in mind the supervising role of a licensed physician in providing emergency medical services when promulgating the rules.
For the reasons stated above, it is my opinion that the policies and procedures established by the coordinating physician are not *Page 161 
subject to approval by the Brown County Emergency Medical Services Council.
You also ask who appoints the coordinating physician. It is my opinion that the entity, a county, municipality, hospital or combination thereof, that submits the emergency medical services plan to the department pursuant to section 146.35(3) has the authority to appoint the coordinating physician.
DJH:WHW *Page 162